               Case 17-20057                     Doc 86              Filed 01/16/19 Entered 01/16/19 05:51:56           Desc Main
                                                                       Document     Page 1 of 1

                                                               United States Bankruptcy Court
                                                                             District of Utah
 In re      Lorence A Harmer                                                                               Case No.   17-20057
                                                                                   Debtor(s)               Chapter    7


                                                                     Notice of Change of Address

Debtor's Social Security Number:                                         xxx-xx-5730

My (Our) Former Mailing Address and Telephone Number was:

 Name:                                Lorence A Harmer

 Street:                              N/A

 City, State and Zip:

 Telephone #:

Please be advised that effective January 16, 2019
my (our) new mailing address and telephone number is:

 Name:                                Lorence A Harmer

 Street:                              6190 S Holladay Blvd

 City, State and Zip:                 Holladay, UT 84121

 Telephone #:




                                                                                         /s/ Lorence A Harmer
                                                                                         Lorence A Harmer
                                                                                         Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
